Ogden, J.
This is an appeal from the mayor’s court of the city of Waxahachie, first to the District Court, and then to this court. We have repeatedly held that under our present Constitution and laws, there is no appeal to this court from judgments originally rendered in a justice’s court, and a mayor’s court under the law is a justice’s court. We have in several cases, previously decided, considered and settled the constitutional question presented in the brief for appellant, and therefore do not feel called upon to further consider it now. The appeal must be dismissed.
Appeal dismissed.